EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") is made as of the 1st day of February 2009, is entered into by PNG Ventures, Inc., having an address at 5310 Harvest Hill Road, Suite 229, Dallas, TX 75230 (the "Company"), and Cem Hacioglu, presently residing at 17 Thompson Street, Apt. 2, New York, NY 10013 (the "Executive"). W I T N E S S E T H: WHEREAS, the Company desires to employ the Executive and the Executive desires to be employed by the Company, on the terms set forth herein NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, and upon the condition that the Executive moves to the Dallas area within two (2) months after the date hereof, the parties hereto hereby agree as follows: 1.Term of Employment.
